 

Case 4:19-cv-10432-TSH Document 1-1 Filed 03/08/19 Page 1 of 1

JS 44 (Rev. 06!|7)

'I`he .IS 44 civil cover sheet and the information contained herein neither
provided b

lace nor sup{:ement the Hlin
|ocal_ rules ofcoun. Tlxis fonn, approved by the .ludicial Con erence of the
purpose o initiating the civil docket sheet. (SEE INS‘H?UCHONS ON NEXT PAGE OF THIS FORM,I

CIVIL COVER SHEET

niled States in

and service of pleadin or other papers as r `red by law, exc las
eptember 1974, is requgisred for the use of the:eigill sp

erk ofCourl for the

 

l. (a) PLAINTIFFS

African Communities Together; UndocuB|ack Network; David Kroma;
Momo|u Bongay; Othe||o Dennis; Vatta Kiazolu; Christina Wilson;

lam winn

(b) County of Residence ofFixst Listed Plainlifl`
(EXC'EPTIN U.S. PL¢.INTTFF C¢(S.ES)

Orgii MWE§\WZT§?BF de'Rf§'Hl?i€‘i'°B‘a‘i/f‘gi£jfhiarch Street Sth Floor

Boston MA 02110 (617)-988-0608

DEFENDANTS

 

County of Residence of First Listed Defendant

NGTE: lN LAND CONDEMNAT|ON CA
THE TRACT OF LAND [NVOLVE
Attomeys {?fKnown)

Dona|d J. Trump; Kirstjen Nie|sen; Dept of Home|and Security

Washington D.C.

(!N U.S. PLA.|'NTIFF CASES ONLIO

SES, USE THE LOCATION OF

 

". BASIS oF JURISDICT[oN (Plac¢an "X"l'n OneBax only)

C| l U.S. Govenunent

PlaintiH`

Cl 3 Federal Questioo
(U.S. Govemment Not a Par¢yj

di U.S. Govemmen|
Del`eudanl

Cl 4 Diversiiy
(Tndc'cnle Ci'tizen.s'h:jp oanrri¢s in llem IH)

 

IlI. CITIZENSH[P OF PRINC|PAL PARTIES

(PIac¢ an "X' in Dne .Boxfor Pl‘ar'nn_`§"

(Far Di'versl'ry Case.t Only) and One 301 for Defendanr)
PTF DEF PTF DEF
Citizen ofThu Sml.e Cl l 0 1 locol'pomed or Plincipal Place CI 4 Cl 4
of Businesu In This Stale
Citizen ofAnotl!er S!ace Cl 2 0 2 [ncorpoml.ed and Principd Place C`l 5 D 5
of Bus'mesa ln Anol.her State
Ciuzen or Subjecl of a Cl 3 Cl 3 I-`oreign Netion D 6 Cl 6
Foreigg Coun\ry

 

 

 

1v. NATURE oF sUIT mm an -x- m one m o,.M
m M_

 

E| 625 Drug Re|ated Semu'e

omeperty 21 USC 881
Cl 690 Olher

______

 

Cl 422 Appul 28 USC ISS
CI 423 Wilhdrawal
23 USC 15'1l

U 820 Copyriglns

Cl 830 Fatent

Cl 835 Pamn-Abbtevieled
New Drug Appliclticn

El 840Tndemark

 

El 110 Insurance l*ERSONAL INJURY PERSONAL INJURY

Cl 120 Manne Cl 310 Airplane El 365 Pel'sonal Injury -

C| 130 Miller Acl C| 315 Airplen¢ Producl Product Liabi|ity

EJ 140 Negotiable Insln\ment Liahili!y Cl 367 Henllh Coef

U 150 Reeovery of Gverpaymem D 320 Assaull, Libel &. Pharmaoeutical
&. Enfomemem of ludgment Slmder Personal luju.ry

CJ 151 Mediol:e Acl Cl 530 Fede'rn.l Employels' Pmduci Liahility

C| 152 Recovcry of Defaulted Linbilily E| 368 Asbescos Pe:sonal
Srudent beam CI 340 Marine Injury Produci
(F,xcludes Vetera.ns) EI 345 Mnrine Produci Liebib`ty

D 153 Reoovery of Overpayment Liability FERSDNAL PROPERTY
of Vetemn‘s Benefns El 350 Motor Vehicle Cl 370 Other Fr\ud

Cl 160 S\ockholders’ Suits

 

U 710 FairI.aborSlandards

 

 

 

 

E| 861 HlA (139Sf!]

 

C|ick here fcc Nal'ure of Suit Code Descri tions.
Wm

Cl 375 Fa|se Claims Act

El 376 Quj Tum (31 USC
3729(a])

D 400 Slace Reepporl:ionmem

Cl 410 Anlilru.sl

Cl 430 Banks md Bn.nking

Cl 450 Commerce

Cl 460 Depom\ion

Cl 470 Rackcteer lnfluenccd and
Con'upt Ongnnizmions

Cl 480 Consumer Credit

El 490 Cab|efSat'l'V

 

 

 

El 355 Mocor Vehicle Cl 371 Truth in Lending Acl |J 862 Bla.ck L\mg (923) CI 850 Set:uxitie\:¢'€¢.'¢onwoditiedl
Cl 190 OtherConma.ct Pmduct Liebillry CI 380 Other Person.a.l Cl 720 labormegement Cl 363 DIWC/DIWW (405(5)} Exchange
E.l 195 Conlmel Pmduct Liahilily C`| 360 Other Pe\'sonnl Pmperty Da.magc Re|anons Cl 864 SSID Tille XV| CI 890 Other Slarulory Aclions
cl 196 Fran¢his¢ injury 0 335 Pmp¢¢qnmag¢ cl 740 nailway Labomcc Cl sss RSI (405(¢)) n 891 Agnculmml ms
0 362 Pmnnal lnjury - Ptodw:l Lin.bility |:l 751 Famiiy and Med.ical Cl 893 Envimnmenln] Mmel:
Medical MalM`ee Leeve Act 0 895 Freedom of lnfcn‘nation
_£WLQE§_ cl 190 omar labor Liu'gan‘un Acr
Cl 210 Land Condemnalion K‘MO Othcr Civil R.ights Rabm Corpm: U 791 Employee Relilemenl C`I 870 Ta.xee (U.S Plnintiff Cl 896 Arbiu~acion
Cl 220 Foreclosule CI 441 Vo!ing CI 463 Alien Deu\inee income Somrily Acl or Defendmt) C| 899 Adm.inismtive Procedune
D 230 Renl Lease & Eje¢:im=nt Cl 442 Employmem 0 510 Mou'ons to Vacace CI 871 ]IRS_Third Party Acl.»‘Review or Appeal of
Cl 240 Tom to land Cl 443 Housingl Scnlence 26 USC 7609 Agency Docision
Cl 245 Torl Product Lilbili!y Accommodations Cl 530 Ge'nen\l C`l 950 Constimliona]i!y of
D 290 A1101her Real Pmp¢l'ty El 445 Am¢r. w¢'Disabilities - Cl 535 Deeth Pemlly lMMIGRA'l'lON Smhe Statutes
Employment Other: CI 462 Naturalizauon Applicatlon
D 446 A.mer. waisabilitie! - D 540 Ma.odamua & Olher Cl 465 Other Immigntion
Other C| 550 Civil Rights Actions
Cl 448 Educalion D 555 Pl'ison Condition
U 560 Civil Deln`lnee -
Ccndin'ons of
Continement
V. ORIG[N (Pcm an "x" in one 301 only
Kl Origioal |J 2 Removed from Cl 3 Remanded li'om 13 4 Reinstaled or Cl 5 Tmmf¢n-ed fmm D 6 Multidistrict Cl 8 Multidist.ricl
Proceeding Smtc Court Appellate Court Reopcned An°t_h¢r Distri¢t Lliigafion - Litigation -
(specg‘ly) Tmnsf`er Direct File
Cil¢ the U.S. Civil Slatute under Which you arc filing {Do not d¢ejnrisd¢'dondm!¢s unless divers!!y)l
_‘i.Zi-L§.&.Q_d§§" 933
V[' CAUSE OF ACTION Briefdmcription of cause:

 

vll. REQUESTED IN CI cl-iEcK lF TI-us ls A cmss Acl'loN

DEMAND $

Suit against Fedea| Govemment for Due Process and Equa| Protection Vio|al|ons

CHECK Y'ES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F,R.cv.P. .rURY DEMAND: cl Ye¢ XN¢>
VIII. RELATED CASE(S)
lF ANY (S" WM"-°'“)" JLmGF. DocKET NUMBER
DATE slGNATUR.E OF AT[ORN'.EY OF RECORD
031'08/2019 Ol’Bl"l Nim|"li 7 i_
FOR oFFICE USE oNLY .
R.ECEIFT # A.MOUNT APFLY]'NG lFP J'LFDGE MAG. mDGE

 

